Name: Commission Regulation (EEC) No 784/84 of 27 March 1984 amending Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter
 Type: Regulation
 Subject Matter: marketing
 Date Published: nan

 No L 85/30 28 . 3. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 784/84 of 27 March 1984 amending Regulation (EEC) No 649/78 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Articles 6 (7) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (*), as last amended by Regulation (EEC) No 3521 /83 (4), and in particular Article 7a thereof, Whereas Commission Regulation (EEC) No 649/78 (*), as last amended by Regulation (EEC) No 1447/83 (6) provides for the sale at reduced prices of intervention butter for direct consumption as concentrated butter ; Whereas, given the consumption habits of certain groups of consumers in the Community and the desir ­ ability of disposing of extra quantities of butter, it should be made possible to incorporate in the concen ­ trated butter a derivative of butyric acid that adjusts the taste of the butter to the requirements of those groups of consumers ; 1 . Article 5 is replaced by the following : 'Article 5 1 . Concentrated butter must :  contain at least 98 % butterfat,  have undergone, to the exclusion of all treat ­ ment other than that mentioned in paragraph 4, the incorporation provided for in paragraph 2. 2. During the melting of the butter there shall be incorporated per 100 kilograms of butter used, according to the formula chosen : FORMULA A either 15 grams of stigmasterol (C29H48O « A-5,22 ­ stigmastene-3-betal-ol) at least 95 % pure, calcu ­ lated on the product ready to be incorporated, or 17 grams of stigmasterol (C29H48O » A-5,22 ­ stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C29H48O  A-5,22-ergostene-3-beta-ol) and not more than 4 % sitosterol (C29H48O = A-5-stigmastene~3-beta-ol). FORMULA B either Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : 10 grams of ethyl ester of butyric acid and 15 grams of stigmasterol (C29H48O - A-5,22 ­ stigmastene-3-beta-ol) at least 95 % pure, calculated on the product ready to be incorporated, or Article 1 Regulation (EEC) No 649/78 is hereby amended as follows : 10 grams of ethyl ester of butyric acid and 17 grams of stigmasterol (C29H48O » A-5,22 ­ stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C29H48O  A-5,22-ergostene-3-beta-ol) and not more than 4 % sitosterol (C29H48O = A-5-stigmastene-3-beta-ol). The competent agency shall ensure that the afore ­ said requirements as to the quality and characteris ­ tics, in particular the degree of purity, of the products to be incorporated into the melted butter have been complied with. 0) OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 163, 22. 6. 1983, p. 56. 0 OJ No L 169, 18 . 7. 1968, p. 1 . (4) OJ No L 352, 15. 12. 1983, p. 4. (0 OJ No L 86, 1 . 4. 1978, p. 33. Is) OJ No L 146, 4. 6. 1983, p. 19. 28 . 3 . 84 Official Journal of the European Communities No L 85/31 3 . If the cream referred to in Article 1 (2) is used, incorporation shall take place at the final stage in the manufacture of the concentrated butter, and the quantity of products incorporated shall be calcu ­ lated as a function of the fat content of the cream converted into butter equivalents. (a) in the case of concentrated butter in which additional substances as specified in Formula A have been incorporated : "Butteroil for cooking (Regulation (EEC) No 649/78)" or "Concentrated butter for cooking (Regulation (EEC) No 649/78)", Koncentreret smÃ ¸r til husholdningsbrug (forordning (EÃF) nr. 649/78)", "Butterschmalz (Verordnung (EWG) Nr. 649/78)" or "Buttereinfett (Verordnung (EWG) Nr. 649/78)", 4. Nitrogen gas may be added to concentrated butter meeting the requirements of paragraphs 1 and 2 immediately before packing to cause foaming ; the increase in volume resulting from this treatment may not exceed 10 % of the volume of the concentrated butter before treatment. "Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã ±Ã ³Ã µÃ ¹Ã Ã ¹Ã ºÃ ® Ã Ã Ã ®Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 649/78]", "Beurre concentre pour la cuisine [rÃ ¨glement (CEE) n0 649/78]", Burro concentrato da cucina [regolamento (CEE) n. 649/78]", Braadboter (Verordening (EEG) nr. 649/78)* or "Boterconcentraat voor keukengebruik [Verorde ­ ning (EEG) nr. 649/78]" ; 5. Concentrated butter in which additional substances as specified in Formula A have been incorporated must be marketed in plastic packs of not more than 500 grams, the form of which makes it possible to distinguish between concentrated butter and ordinary butter, bearing on the upper surface in letters at least 5 millimetres high, one or more of the following statements : "Butteroil for cooking" or "concentrated butter for cooking', (b) in the case of concentrated butter in which additional substances as specified in Formula B have been incorporated : Butter ghee for cooking (Regulation (EEC) No 649/78)","Koncentreret smÃ ¸r til husholdningsbrug", "Butterschmalz" or Butterreinfett , Ghee til husholdningsbrug [forordning (EÃF)nr. 649/781","Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã ±Ã ³Ã µÃ ¹Ã Ã ¹Ã ºÃ ® Ã Ã Ã ®Ã Ã ·", "Beurre concentre pour la cuisine , Aus Butter gewonnenes Ghee zum Kochen(Verordnung (EWG) Nr. 649/78)","Burro concentrato da cucina , "Braadboter" or "boterconcentraat voor keukenge ­ "Ghee Ã ²Ã ¿Ã Ã Ã Ã Ã ¿Ã Ã ³Ã ¹Ã ± Ã ¼Ã ±Ã ³Ã µÃ ¹Ã Ã ¹Ã ºÃ ® Ã Ã Ã ®Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 649/78Ã ,bruik". Ghee obtenu du beurre, destinÃ © Ã la cuisine [reglement (CEE) n ° 649/781", Ghee da burro, destinato alla cucina (regola ­ mento (CEE) n . 649/78)", Ghee voor keukengebruik (Verordening (EEG) nr. 649/78)".' Concentrated butter in which additional substances as specified in Formula B have been incorporated must be marketed in metal containers holding a maximum of 2 kilograms bearing one or more of the following statements in letters at least 1 centi ­ metre high : "Butter ghee for cooking", "Ghee til husholdningsbrug", 3. The second paragraph of Article 10 is replaced by the following : To this end they shall fix a maximum retail price for concentrated butter, the amount of which shall be shown on the packs or metal containers together with the appropriate statement as specified in Article 5 (5).' "Aus Butter gewonnenes Ghee zum Kochen", "Ghee Ã ²Ã ¿Ã Ã Ã Ã Ã ¿Ã Ã ³Ã ¹Ã ± Ã ¼Ã ±Ã ³Ã µÃ ¹Ã Ã ¹Ã ºÃ ® Ã Ã Ã ®Ã Ã ·", "Ghee obtenu du beurre, destine a la cuisine", "Ghee da burro, destinato alla cucina , "Ghee voor keukengebruik". Article 22. Article 9 (4) is replaced by the following : '4. The packed concentrated butter shall be deli ­ vered and shall remain until the retail stage in wrappings bearing one or more of the following statements : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 85/32 Official Journal of the European Communities 28. 3. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1984. For the Commission Poul DALSAGER Member of the Commission